UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4714


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON LASHAWN MCLAURIN,

                Defendant – Appellant.



Appeal from the United States District Court for         the Middle
District of North Carolina, at Winston-Salem.             Thomas D.
Schroeder, District Judge. (1:09-cr-00334-TDS-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton B. Shoaf, Jr., ADDISON & SHOAF, Salisbury, North
Carolina, for Appellant.     Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon         Lashawn       McLaurin       appeals        his    262-month

sentence after pleading guilty pursuant to a plea agreement to

one count of possession with intent to distribute cocaine base,

in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(B) (West 1999 &

Supp.    2010),         and     one    count      of    possession       of   firearms       in

furtherance        of    a    drug    trafficking        crime,    in    violation     of    18

U.S.C.A. § 924(c)(1)(A)(i) (West 2000 & Supp. 2010).                                  Counsel

has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), indicating that he has examined the record and

found no meritorious grounds for appeal, but indicating that

McLaurin       wishes         to     challenge         whether    the    district      court

adequately considered the 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2010) factors before imposing his sentence.                             McLaurin has

not filed a pro se supplemental brief despite receiving notice

that    he   may      do      so,    and    the   Government       declined      to   file   a

responsive brief.             Finding no error, we affirm.

               After United States v. Booker, 543 U.S. 220 (2005),

this court reviews a sentence for reasonableness, using an abuse

of    discretion        standard       of    review.        Gall    v.     United     States,

552 U.S. 38, 51 (2007).                The first step in this review requires

the    court     to     ensure        that    the      district    court      committed      no

significant procedural error.                     United States v. Evans, 526 F.3d
155, 161 (4th Cir. 2008).                  Procedural errors include “failing to

                                                  2
calculate      (or   improperly         calculating)         the     Guidelines         range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)      factors,       selecting        a     sentence       based        on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence—including         an    explanation         for    any    deviation          from   the

Guidelines range.”         Gall, 552 U.S. at 51.

              If,    and   only        if,    this    court        finds    the       sentence

procedurally reasonable can the court consider the substantive

reasonableness       of    the     sentence        imposed.          United       States     v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                           We presume that a

sentence within the Guidelines range is reasonable.                               See United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              McLaurin’s        presentence        investigation           report      (“PSR”)

properly calculated his total offense level at thirty-one and

appropriately        placed      him     in    criminal       history       category         VI,

yielding a Guidelines range of 262 to 327 months.                            The district

court adopted the PSR’s factual findings and calculations at

sentencing, afforded counsel an opportunity to argue regarding

an   appropriate      sentence,        afforded      McLaurin       an     opportunity       to

allocute,      considered        the     § 3553(a)         factors       before       imposing

McLaurin’s sentence, and thoroughly explained its rationale for

imposing McLaurin’s particular sentence.                       See Carter, 564 F.3d

at 330 (recognizing that the district court must “place on the

record   an    individualized           assessment         based    on     the    particular

                                              3
facts   of    the       case      before     it”       and       that    the     “individualized

assessment     .    .    .     must    provide         a     rationale         tailored       to   the

particular case at hand and [be] adequate to permit meaningful

appellate      review”)         (internal          quotation            marks     and    citations

omitted).               Because            this        court            presumes        McLaurin’s

within-Guidelines sentence is correct, and since McLaurin has

presented     no    evidence          to    rebut       this       presumption,         we    affirm

McLaurin’s 262-month sentence.                    See Allen, 491 F.3d at 193.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                      This court

requires that counsel inform McLaurin, in writing, of the right

to petition the Supreme Court of the United States for further

review.       If McLaurin requests that a petition be filed, but

counsel      believes        that     such     a       petition         would     be    frivolous,

counsel   may      move      in     this     court         for    leave     to    withdraw         from

representation.          Counsel’s motion must state that a copy thereof

was served on McLaurin.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before         the    court     and       argument          would    not       aid    the

decisional process.

                                                                                          AFFIRMED




                                                   4